Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed July 15, 2022, where Applicant amended the claims. Claims 1-20 remain pending. 

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive in regards to the 102(a)(2) rejection.
Previous 112(b) rejection is withdrawn. 
Applicant argues that the Schibuk reference does not teach the amended limitations.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the claimed data packet and data unit are synonymous, and Schibuk teaches that data packets are sent through a network path and analyzed/monitored at each network switch that it traverses. Each network switch is an instance where the packet is monitored, and updated with a unique signature (see at least paragraphs 49,54-56). The claims are thus rejected based on the Schibuk reference as explained further below.
Applicant argues that Schibuk teaches attaching to a packet and does not teach the claimed insert in the packet.
In reply, Firstly, the claims are given their broadest reasonable interpretation, where in this case the limitation of “insert” only conveys adding to a packet. The claims fail to give any specific details regarding what “insert” entails, how a signature bit is inserted, where in the packet it is inserted, and what exactly comprises the packet. Secondly, Schibuk discloses an embodiment where the signature is “inserted elsewhere in the packet” (see at least paragraph 119), which thus satisfies the broadly worded claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schibuk et al (US Publication 20210243161).
In reference to claim 1, Schibuk teaches a system for dynamically monitoring and filtering data packets associated with accessing one or more entity resources, the system comprising:
at least one network communication interface; at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device
and the at least one network communication interface, (see at least paragraphs 37 & 138)
wherein the at least one processing device is configured to:
monitor one or more data packets at a network layer; (see at least paragraph 82 lines 1-10, where Schibuk teaches monitoring and updating packets at a network layer)
identify a data packet in a network comprising at least one data unit at a first instance based on monitoring the one or more data packets at the network layer; (see at least paragraph 49 lines 1-4, where Schibuk teaches receiving and processing packets in a network at a first network switch/instance 104a)
generate a unique signature bit for the data packet based on identifying the data packet in the network at the first instance; (see at least paragraph 44 lines 1-4 & paragraph 81, where Schibuk teaches generating a signature at the first network switch)
insert the unique signature bit in the data packet; (see at least paragraph 55 lines 1-4 & paragraph 119 lines 8-9, where Schibuk teaches inserting the signature into the packet)
continue monitoring the one or more data packets at the network layer; identify the data packet in the network at another instance different from the first instance; (see at least paragraph 49 lines 3-6 & paragraph 55 lines 1-4, where Schibuk teaches continuing to relay and monitor the packet along the network path and at a second network switch/instance)


determine that the data packet is attempting to access an entity resource; (see at least paragraphs 54 and paragraph 59 lines 8-9, where Schibuk teaches the packet attempting to reach a destination and be used by the destination)
determine if the at least one data unit of the data packet comprises the unique signature bit; (see at least paragraphs 56-57, where Schibuk teaches checking the signature of the packet) and
allow or deny the at least one data unit in the data packet to access the entity resource based on determining if the at least one unit comprises the signature bit (see at least paragraph 59 & 60, where Schibuk teaches determining if the packet passes or fails the signature check and then allowing or denying the packet).
In reference to claim 2, this is taught by Schibuk, see at least paragraph 59 which teaches determining if the packet passes the signature check and then allowing the packet.
In reference to claim 3, this is taught by Schibuk, see at least paragraph 60 which teaches determining if the packet fails the signature check and then denying the packet.
In reference to claim 4, this is taught by Schibuk, see at least paragraph 71 lines 15-21, which teaches creating a mirror copy of the packet.
In reference to claim 5, this is taught by Schibuk, see at least paragraph 39 lines 12-17, which teaches the packet signature a data type related to the source and content of the packet.
In reference to claim 6, this is taught by Schibuk, see at least paragraph 39 lines 12-17 and paragraph 57, which teaches classifying the packet based on the signature data. And mirroring the packet, see at least paragraph 71 lines 15-27.
In reference to claim 7, this is taught by Schibuk, see at least paragraph 39, which teaches continuously modifying the signature as the packet traverses the network path.
Claims 8-20 are slight variations of rejected claims 1-7 above, and are therefore rejected based on the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.







Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
September 28, 2022